                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                              CLEVELAND DIVISION

 IN RE:                                             CASE NO. 18-17316-aih

 AMIE L. ARTINO                                     CHAPTER 7

                    Debtor                          JUDGE ARTHUR I HARRIS

                                                    MOTION OF AMERICREDIT
                                                    FINANCIAL SERVICES, INC. DBA
                                                    GM FINANCIAL FOR RELIEF FROM
                                                    STAY AND ABANDONMENT

                                                    2017 CHEVROLET TRAVERSE
                                                    VIN: 1GNKVGKD4HJ265097

        Americredit Financial Services, Inc. dba GM Financial ("Movant") moves this Court

under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States

Code, under Federal Rules of Bankruptcy Procedure 4001 and 6007, and under Local

Bankruptcy Rule 4001-1 for an order conditioning, modifying or dissolving the automatic stay

imposed by Bankruptcy Code §362 and for abandonment of property under Bankruptcy Code

§554.

                               MEMORANDUM IN SUPPORT

1.             This Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334.

               This is a core proceeding under §§ 1408 and 1409.

2.             On March 20, 2017, Amie L. Artino ("Debtor") obtained a loan from Marhofer

               Chevrolet, Inc. in the amount of $35,659.09. Such loan was evidenced by a Retail

               Installment Contract dated March 20, 2017 (the "Note"), a copy of which is

               attached as Exhibit A.




18-17316-aih     Doc 15      FILED 01/16/19    ENTERED 01/16/19 10:19:02          Page 1 of 18
3.             To secure payment of the Note and performance of the terms contained in it, the

               Debtors executed a Security Agreement in favor of Marhofer Chevrolet, Inc.

               dated March 20, 2017 (the "Security Agreement"). The Security Agreement

               granted a lien on the Personal Property known as 2017 CHEVROLET

               TRAVERSE VIN: 1GNKVGKD4HJ265097 owned by the Debtor (the

               "Collateral"). The Collateral is more fully described in the Security Agreement

               (check one)

                         attached as Exhibit B

                         OR

                         contained in the Note, attached as Exhibit A.

4.             The lien created by the Security Agreement was perfected by (check all that

               apply):

                         Notation of the lien on the Replacement Certificate of Title. A copy of

                         Replacement Certificate of Title is attached as Exhibit B.

                         Other (state with particularity):

                         Security Agreement.


               Based on the Voluntary Petition and Schedules, the lien is the 1st lien on the

               Collateral.

5.             The entity in possession of the original Note as of the date of this motion is

               Americredit Financial Services, Inc. dba GM Financial.

6.             The entity servicing the loan is Americredit Financial Services, Inc. dba GM

               Financial.

7.             The Note was transferred as evidenced by the following:




18-17316-aih     Doc 15       FILED 01/16/19       ENTERED 01/16/19 10:19:02          Page 2 of 18
                   a.    If the Collateral is real estate:

                         i.      Under Uniform Commercial Code § 3-203(a) as applicable
                                 under state law in effect where the property is located, from
                                 the original lender:

                                         N/A.

                                         OR
                                         By endorsement on the Note,
                                         Payable to: ______________________________.

                                         OR

                                         By blank endorsement on the Note.

                                         OR

                                         By allonge attached to the Note.

                                         OR

                                         By blank allonge, attached to the Note.

                                         OR

                                         The Note is not endorsed to the Movant, or is not
                                         endorsed in blank with an allegation that the
                                         Movant is in possession of the original Note. The
                                         factual and legal basis upon which the Movant is
                                         entitled to bring this motion is (explain with
                                         particularity and attached supporting
                                         documentation):

                                         OR

                                         By endorsement on the Note or by allonge attached
                                         to the Note, through a power of attorney. If this box
                                         is checked, a copy of the power of attorney is
                                         attached as Exhibit <__>. Explain why it provides
                                         Movant the authority to endorse the Note:

                         ii.     Under Uniform Commercial Code § 3-203(a) as applicable
                                 under state law in effect where the property is located, from
                                 the <FIRST TRANSFEREE> to <_____> [ADD
                                 ADDITIONAL TRANSFER SECTIONS AS




18-17316-aih   Doc 15   FILED 01/16/19       ENTERED 01/16/19 10:19:02          Page 3 of 18
                                      APPROPRIATE. THE LAST TRANSFEREE MUST BE
                                      THE MOVANT].>

                              iii.    A court has already determined that Movant has the ability
                                      to enforce the Note with a judgment dated <INSERT
                                      DATE OF JUDGMENT> in the <INSERT NAME OF
                                      COURT>. A copy of the judgment is attached as Exhibit
                                      <_>.>

                              iv.     Other _____________________________ [Explain].

                      b.      If the Collateral is not real estate (check one):

                                      N/A.

                                      OR

                                      From the original lender to Americredit Financial Services,
                                      Inc. dba GM Financial on the face of the Retail Installment
                                      Sale Contract

8.             The Security Agreement was transferred as follows (check one):

                                      N/A.

                                      OR

                                      From the original lender to Americredit Financial Services,
                                      Inc. dba GM Financial on the face of the Retail Installment
                                      Sale Contract

9.             The value of the Collateral is $26,025.00. This valuation is based on the NADA

               Official Used Car Guide (‘Exhibit C’).

10.            As of the date of this Motion, there is due and owing on the Note the outstanding

               balance of $26,614.29, plus late fees and interest accruing thereon at the rate of

               0.00% per annum as described in more detail on the worksheet. The total

               provided in this paragraph cannot be relied upon as a payoff quotation.




18-17316-aih     Doc 15     FILED 01/16/19       ENTERED 01/16/19 10:19:02            Page 4 of 18
11.            The amount due and owing on the Note as set forth in paragraph ten DOES NOT

               include a credit for the sum held in suspense account by the Movant. The amount

               of the credit is $0.

12.            Other parties known to have an interest in the Collateral besides the Debtors, the

               Movant, and the trustee are (check all that apply):

                                         N/A.

                                         The <COUNTY> County Treasurer, for real estate taxes,

                                         in the amount of $<AMOUNT>.

                                         <ANY OTHER PARTY HOLDING A LIEN, IF

                                         APPLICABLE IN THE AMOUNT OF $___ [ADD

                                         ADDITIONAL PARTIES AS APPROPRIATE]>.

13.            The Movant is entitled to relief from the automatic stay under Bankruptcy Code

               §362(d) for this/these reason(s) (check all that apply):

                                      Debtors have failed to provide adequate protection for the
                                      lien held by the Movant for these reasons: <EXPLAIN>

                                      Debtors have failed to keep the Collateral insured as required
                                      by the Security Agreement.

                                      Debtors have failed to keep current the real estate taxes owed
                                      on the Collateral.

                                      Debtor has failed to make periodic payments to Movant for
                                      the months of September 4, 2018 through January 4, 2019,
                                      which unpaid payments are in the aggregate amount of
                                      $2,971.55. The total provided in this paragraph cannot be
                                      relied upon as a reinstatement quotation.

                                      Debtors have no equity in the Collateral, because the
                                      Collateral is valued at $26,025.00, and including the
                                      Movant's lien, there are liens in excess of $26,614.29 on the
                                      Collateral.




18-17316-aih     Doc 15      FILED 01/16/19         ENTERED 01/16/19 10:19:02           Page 5 of 18
14.            Movant has completed the worksheet attached as Exhibit D.

15.            Movant is entitled to an order directing the trustee to abandon the Collateral under

               11 U.S.C. §554(b) for these reasons (check all that apply):

                                  The Collateral is burdensome to the estate because the
                                  property is valued less than the total amount of the liens
                                  against it.

                                  The Collateral is of inconsequential value and benefit to the
                                  estate because upon liquidation of the Collateral no proceeds
                                  will remain for the benefit of the estate.



WHEREFORE, Movant prays for an order from the Court:

       (a)     Granting Movant relief from the automatic stay of Bankruptcy Code §362 to
               permit Movant to proceed under applicable non-bankruptcy law; AND

       (b)     AUTHORIZING AND DIRECTING THE CHAPTER 7 TRUSTEE TO
               ABANDON THE COLLATERAL UNDER BANKRUPTCY CODE §554.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon Lieberman (0058394)
                                                  Attorney for Movant
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: (513) 444-4100
                                                  Email: bankruptcy@sottileandbarile.com

                                CERTIFICATE OF SERVICE

       I certify that on January 16, 2019, a true and correct copy of Americredit Financial
Services, Inc. dba GM Financial’s MOTION FOR RELIEF FROM STAY and
ABANDONMENT was served:

       Via the Court’s ECF System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       James M. Doran, Debtor's Attorney
       jdoran@amourgis.com




18-17316-aih     Doc 15     FILED 01/16/19      ENTERED 01/16/19 10:19:02            Page 6 of 18
       Sheldon Stein, Chapter 7 Trustee
       ssteindocs@gmail.com

       United States Trustee
       (registeredaddress)@usdoj.gov

And by regular US Mail, postage pre-paid on:

       Amie L. Artino
       4440 West 56th Street
       Cleveland, OH 44144

                                                /s/ Jon J. Lieberman
                                                Jon Lieberman (0058394)
                                                Attorney for Movant




18-17316-aih    Doc 15    FILED 01/16/19       ENTERED 01/16/19 10:19:02   Page 7 of 18
                                                 EXHIBIT A




18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 8 of 18
18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 9 of 18
18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 10 of 18
18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 11 of 18
18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 12 of 18
                                                    EXHIBIT B




18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 13 of 18
18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 14 of 18
                    EXHIBIT C




18-17316-aih   Doc 15   FILED 01/16/19   ENTERED 01/16/19 10:19:02   Page 15 of 18
                   IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                             CLEVELAND DIVISION

 IN RE:                                            CASE NO. 18-17316-aih

 AMIE L. ARTINO                                    CHAPTER 7

                   Debtor                          JUDGE ARTHUR I HARRIS

                                                 MOTION OF AMERICREDIT
                                                 FINANCIAL SERVICES, INC. DBA GM
                                                 FINANCIAL FOR RELIEF AND
                                                 ABANDONMENT FROM STAY
                                                 WORKSHEET, EXHIBIT D

I.    LOAN DATA

      A.       IDENTIFICATION OF COLLATERAL (check all that apply):

                     Real Estate:
                            Principal Residence of Debtor(s)
                            Other

                     Personal Property: 2017 CHEVROLET TRAVERSE VIN:
                     1GNKVGKD4HJ265097

                     Debtor’s Chapter 13 Plan provides for surrender of the Collateral

                     Other Property: _____________________________________

      B.       CURRENT VALUE OF COLLATERAL: $26,025.00

      C.       SOURCE OF COLLATERAL VALUATION: NADA Official Used Car Guide

      D.       ORIGINAL LENDER: Marhofer Chevrolet, Inc.

      E.       ENTITY ENTITLED TO ENFORCE THE NOTE: Americredit Financial
               Services, Inc. dba GM Financial

      F.       CURRENT LOAN SERVICER: Americredit Financial Services, Inc. dba GM
               Financial

      G.       DATE OF LOAN: March 20, 2017

      H.       ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $35,659.09




18-17316-aih    Doc 15   FILED 01/16/19      ENTERED 01/16/19 10:19:02           Page 16 of 18
       I.      ORIGINAL INTEREST RATE ON NOTE: 0.00%

       J.      CURRENT INTEREST RATE: 0.00%

       K.      ORIGINAL MONTHLY PAYMENT AMOUNT: $594.32

       L.      CURRENT MONTHLY PAYMENT AMOUNT: $594.32

       M.      THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:

                     Includes an escrow amount of $__________ for real estate taxes.
                     Includes an escrow amount of $__________ for property insurance.
                     Includes an escrow amount of $__________ for ____________________.
                     Does not include any escrow amount.

       N.      DATE LAST PAYMENT RECEIVED: 10/04/2017

       O.      AMOUNT OF LAST PAYMENT RECEIVED: $594.31

       P.      AMOUNT HELD IN SUSPENSE ACCOUNT: $0

       Q.      NUMBER OF PAYMENTS PAST DUE: 5

II.    AMOUNT ALLEGED TO BE DUE AS OF THE DATE THE MOTION IS FILED:


            Description of Charge            Total Amount of     Number of     Dates
                                                 Charges          Charges     Charges
                                                                  Incurred    Incurred
 A.   PRINCIPAL                         $26,614.29
 B.   INTEREST                          $0.00
 C.   TAXES                             $0.00
 D.   INSURANCE                         $0.00
 E.   LATE FEES                         $0.00
 F.   NON-SUFFICENT FUNDS FEES          $0.00
 G.   PAY-BY-PHONE FEES                 $0.00
 H.   BROKER PRICE OPINIONS             $0.00
 I.   FORCE-PLACED INSURANCE            $0.00
 J.   PROPERTY INSPECTIONS              $0.00
 K.   OTHER CHARGES

 TOTAL DEBT:                            $26,614.29

 LESS AMOUNT HELD IN                    $0
 SUSPENSE:




18-17316-aih    Doc 15   FILED 01/16/19      ENTERED 01/16/19 10:19:02    Page 17 of 18
 TOTAL DUE AS OF DATE MOTION IS                       $26,614.29   *
 FILED:

* This total cannot be relied upon as a payoff quotation.

This Worksheet was prepared by:

 /s/ Jon J. Lieberman
 Jon Lieberman (0058394)
 Attorney for Movant
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: (513) 444-4100
 Email: bankruptcy@sottileandbarile.com




18-17316-aih    Doc 15     FILED 01/16/19       ENTERED 01/16/19 10:19:02   Page 18 of 18
